


Exhibit 10     Compensation of Named Executive Officers and Directors


Our executive officers are at-will employees. We do not have a written
employment contract with any of them. We or the officer can terminate the
employment relationship at any time, for any reason with or without cause. For
2015, we have set the following officers' annual salaries and expect to
contribute to their defined contribution profit sharing trust accounts, as
follows:


 
 
 
Estimated
 
2015
 
Profit Sharing
 
Salary
 
Trust Contribution{1}
Karen Colonias
$
360,500


 
$
26,500


    President and Chief Executive Officer
 
 
 
 
 
 
 
Ricardo Arevalo
216,300


 
21,630


     Chief Operating Officer
 
 
 
 
 
 
 
Roger Dankel
216,300


 
21,630


     President of North American Sales
 
 
 
 
 
 
 
Brian J. Magstadt
250,638


 
25,064


   Chief Financial Officer, Treasurer and Secretary
 
 
 
 
 
 
 
Jeffrey E. Mackenzie
187,285


 
18,728


   Vice President
 
 
 



{1} If we employ the officer on December 31, 2015, or if he or she is aged sixty
or older, we will contribute to his or her profit sharing trust account 10% of
his or her salary, with a contribution limit of $26,500 for 2015, plus a pro
rata share of forfeitures by other participants. The estimates in this table
assume that no forfeitures will occur. Of this 10%, a discretionary contribution
of 7% of his or her salary, if approved by our Board of Directors, will be paid
in 2016, and the remaining 3% will be paid quarterly in the month following the
last month of each calendar quarter of 2015.


The 2015 salaries for each of the Named Executive Officers represent an increase
of 3% over their 2014 salaries.


Each of our officers participates in our Executive Officer Cash Profit Sharing
Plan, which is designed to reward them with quarterly cash bonuses based on
operating profit for Simpson Strong-Tie Company Inc. less a return on assets, as
established by our Board of Directors. For this purpose, we generally define
operating profit as:


Income from operations of Simpson Strong-Tie Company Inc.


Plus:    Stock compensation charges
Certain incentive compensation and commissions
Salaried pension contributions
Self-insured workers’ compensation costs


Equals:    Operating profit


Once we determine the operating profit, we subtract qualifying levels based on a
specified return on assets (also as established by our Board of Directors) to
determine the pool of profit available to our participating employees. We
generally determine the return on assets as follows:


Average assets of Simpson Strong-Tie Company Inc., net of specified liabilities,
for the 3 months ending on the last day of the second month of the quarter



4

--------------------------------------------------------------------------------




Less:    Cash
Real estate
Acquired assets (excluding cash, real estate, goodwill and
indefinite lived intangible assets) based on tiered phase-in schedule
Goodwill and indefinite lived intangible assets
Self-Insured workers’ compensation reserves


Multiplied by:    Specified return percentage for Simpson Strong-Tie Company
Inc.


Equals:    Qualifying level


Based on our operating profit for each of the 4 quarters of 2015, our officers
may receive payouts after our quarterly earnings are announced to the public.
Whether or not we pay amounts in any quarter under the Executive Officer Cash
Profit Sharing Plan does not affect our officers’ ability to earn amounts in any
other quarter. If the operating profit is lower or higher than the targeted
operating profit, the payouts will be correspondingly lower or higher, but we
generally do not make any payment when the operating profit for the quarter is
less than the qualifying level for the quarter.


For the full year 2015, the annual targeted operating profit, projected
qualifying level and targeted payouts for each of the following executive
officers are as follows:
 
Targeted
 
Projected
 
Targeted
 
Operating Profit
 
Qualifying Level
 
    Payout{1}
Karen Colonias
$
145,349,000


 
$
70,271,000


 
$
1,609,000


Ricardo Arevalo
145,349,000


 
70,271,000


 
416,000


Roger Dankel
145,349,000


 
70,271,000


 
416,000


Brian J. Magstadt
145,349,000


 
70,271,000


 
442,000


Jeffrey E. Mackenzie
145,349,000


 
70,271,000


 
293,000





{1} Amounts expected to be paid for the full year of 2015 if operating profit
targets established at the beginning of the year are met and qualifying levels
are as projected at the beginning of the year.


We use these parameters only to provide incentive to our officers and employees
who participate in our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan. You should not draw any inference whatsoever from these
parameters about our future financial performance. You should not take these
parameters as projections or guidance of any kind.


Each of our officers is eligible to participate in our 2011 Incentive Plan for
2015 as such plan may be amended and restated (the "2011 Incentive Plan").
Whether we award restricted stock units under our 2011 Incentive Plan each year
depends on whether we meet the applicable operating profit goal for the
preceding year. If we do not achieve the applicable operating profit goal for a
year, we do not grant restricted stock units to the affected officers for that
year. If we achieve our operating profit goals for 2015, computed as described
above, we anticipate granting restricted stock units to the following executive
officers for the following numbers of shares of our common stock:


 
 
 
 
 
Restricted
 
 
 
Operating
 
Stock Unit
 
 
 
Profit Goal
 
Award
Karen Colonias
 
 
$
145,145,000


 
27,250


Ricardo Arevalo
 
 
145,145,000


 
7,950


Roger Dankel
 
 
145,145,000


 
7,950


Brian J. Magstadt
 
 
145,145,000


 
11,350


Jeffrey E. Mackenzie
 
 
145,145,000


 
1,720





We use these parameters only for the purposes stated above. You should not draw
any inference whatsoever from these parameters about our future financial
performance. You should not take these parameters as projections or guidance of
any kind.

5

--------------------------------------------------------------------------------






Restrictions on any restricted stock units awarded for achieving the operating
profit goal will lapse 25% on the award date and 25% on each of the first,
second and third anniversaries of the date of the award (subject to provisions
of the 2011 Incentive Plan relating to retirement, at an age that is determined
by the Compensation and Leadership Development Committee, or a change in
control).


In order to introduce a longer term component of compensation for our Named
Executive Officers, the Compensation and Leadership Development Committee of our
Board of Directors has also approved additional, performance-based, restricted
stock unit awards. These awards will be based on growth in net sales in excess
of our 2014 net sales and give our Named Executive Officers the opportunity to
earn between half of the targeted restricted stock unit award and twice the
targeted restricted stock unit award, depending on a linear function of
company-wide sales growth between 4.1% and 8.3% above 2014 net sales. No
restricted stock unit will be awarded if net sales growth is below 4.1%. The
effects of acquisitions and divestitures, if any, are excluded from the
determination of growth in net sales. The minimum threshold and maximum number
of restricted stock units is as follows:


 
Target
 
Minimum Threshold
 
Maximum
 
 
 
 
 
Restricted Stock
 
Restricted Stock
 
Restricted Stock
 
Units (at or
 
Units (at 5.5% Net
 
Units (at 4.1% Net
 
above 8.3% Net
 
Sales Growth)
 
Sales Growth)

 
Sales Growth)

Karen Colonias{1}
27,250


 
13,265


 
54,500


Ricardo Arevalo
7,950


 
3,975


 
15,900


Roger Dankel
7,950


 
3,975


 
15,900


Brian J. Magstadt
11,350


 
5,675


 
22,700


Jeffrey E. Mackenzie
2,650


 
1,325


 
5,300





{1}
The 2011 Incentive Plan limits awards of restricted stock units to any one
participant in any calendar year to 50,000 shares. The Compensation and
Leadership Development Committee of the Company's Board of Directors has
considered recommendations made by its compensation consultant and has
determined that, to maintain a competitive compensation program for its Chief
Executive Officer, this limit should be increased. Contingent on stockholder
approval of the Amended and Restated 2011 Incentive Plan (the "2011 A&R
Incentive Plan") at the Company's Annual Meeting of Stockholders in April 2015,
the Company's Board of Directors has approved the 2011 A&R Incentive Plan, which
increases the limit to any one participant in any calendar year to 100,000
shares. Any restricted stock units in excess of the 50,000 share limit to be
awarded to Karen Colonias in 2016 for performance targets achieved in 2015 is
conditional on stockholder approval of the 2011 A&R Incentive Plan.



We use these parameters only for the purposes stated above. You should not draw
any inference whatsoever from these parameters about our future financial
performance. You should not take these parameters as projections or guidance of
any kind.


The total number of restricted stock units earned by achieving at least the
minimum sales goal will be modified by a total stockholder return ("TSR")
multiplier up or down by up to 20% based on the Company's relative performance
in the S&P Small Cap 600 Index measured from January 1, 2016, through December
31, 2018. If the Company's total return ranks at or above the 85th percentile
(with a ranking in the top 90 companies) in the index, each of our Named
Executive Officers will vest with respect to 120% of the restricted stock units
earned on the sales growth goal and if the Company's total return ranks at or
below the bottom 40th percentile (with a ranking below the top 360 companies) in
the index, each of our Named Executive Officers will vest with respect to 80% of
the restricted stock units earned on the sales growth goal. If the Company's
total return falls between the 40th percentile and the 50th percentile (with a
ranking from the 301st company to the 360th company in the index) each of our
Named Executive Officers will vest with respect to between 80% and 100% of the
restricted stock units earned on the sales growth goal depending on a linear
function of the Company's rank in the index. If the Company's total return falls
between the 50th percentile and the 85th percentile (with a ranking from the
91st company to the 300th company in the index) each of our Named Executive
Officers will vest with respect to between 100% and 120% of the restricted stock
units earned on the sales growth goal depending on a linear function of the
Company's rank in the index.


Restrictions on any restricted stock units awarded under the net sales growth
goal will lapse 100 percent on the third anniversary of the date of the award
(subject to provisions of the 2011 Incentive Plan relating to retirement, at an
age that is determined by

6

--------------------------------------------------------------------------------




the Compensation and Leadership Development Committee, or a change in control.
If either event occurs, each of our Named Executive Officers will vest with
respect to 100% of the restricted stock units earned on the net sales growth
goal).




Therefore, if the Company exceeds the operating profit goal, reaches or exceeds
the maximum sales growth goal and ranks in the top 90 companies in the S&P Small
Cap 600 Index, the maximum potential restricted stock units awarded to each of
the Named Executive Officers would be as follows:


 
Maximum Potential Restricted Stock Unit Awards
 
Operating

 
Sales
 
TSR
 
 
 
Profit Goal
 
Growth Goal
 
Multiplier
 
Total
Karen Colonias{1}
27,250


 
54,500


 
10,900


 
92,650


Ricardo Arevalo
7,950


 
15,900


 
3,180


 
27,030


Roger Dankel
7,950


 
15,900


 
3,180


 
27,030


Brian J. Magstadt
11,350


 
22,700


 
4,540


 
38,590


Jeffrey E. Mackenzie
1,720


 
5,300


 
1,060


 
8,080





{1}
The 2011 Incentive Plan limits awards of restricted stock units to any one
participant in any calendar year to 50,000 shares. The Compensation and
Leadership Development Committee of the Company's Board of Directors has
considered recommendations made by its compensation consultant and has
determined that, to maintain a competitive compensation program for its Chief
Executive Officer, this limit should be increased. Contingent on stockholder
approval of the 2011 A&R Incentive Plan at the Company's Annual Meeting of
Stockholders in April 2015, the Company's Board of Directors has approved the
2011 A&R Incentive Plan, which increases the limit to any one participant in any
calendar year to 100,000 shares. Any restricted stock units in excess of the
50,000 share limit to be awarded to Karen Colonias in 2016 for performance
targets achieved in 2015 is conditional on stockholder approval of the 2011 A&R
Incentive Plan.





The Company will continue to give Roger Dankel and Ricardo M. Arevalo $3,500
each per month for a housing allowance during 2015, and will also reimburse
Roger Dankel for expenses associated with relocation from his current home to a
home that is in the area of the Company’s home office. These expenses will
include, among other things, assistance with finding a home, including travel,
non-recurring transactions fees associated with buying a home, packing and
shipping of household and personal items and temporary lodging. The Company
cannot estimate the value or the timing of these expenses at this time.


In February 2015, the Compensation and Leadership Development Committee imposed
stock ownership guidelines for each of its Named Executive Officers. The
guidelines count only common stock and do not include stock options or
restricted stock units. Each Named Executive Officer has 5 years to comply with
these guidelines. The guideline for stock ownership for each of our Named
Executive Officers is as follows:


 
 
 
Stock
 
 
 
 
 
Ownership
 
 
 
 
 
Guideline
 
 
Karen Colonias
 
 
$
3,000,000


 
 
Ricardo Arevalo
 
 
700,000


 
 
Roger Dankel
 
 
700,000


 
 
Brian J. Magstadt
 
 
700,000


 
 
Jeffrey E. Mackenzie
 
 
150,000


 
 





Compensation of Directors


We pay each of our directors whom we do not compensate as an officer or employee
an annual retainer of $65,000. We pay the Independent Chairman of the Board of
Directors an additional annual fee of $56,500 and we pay the Chair of the each
of the Audit

7

--------------------------------------------------------------------------------




Committee, the Compensation and Leadership Development Committee, the
Acquisition and Strategy Committee and the Governance and Nominating Committee
an additional annual fee of $10,000. The annual retainer is paid quarterly and
the fees for the Chair of the Board of Directors and each of the committees are
paid at the time of the annual meeting of stockholders each year, and are not
prorated. Outside directors will also receive $2,000 for every day in excess of
12 during a single calendar year that the Board of Directors and/or committee
meetings are held. We also reimburse outside directors for expenses that they
incur to attend Board of Directors and committee meetings, to visit our
facilities and to participate in educational programs. We pay each outside
director $3,000 per day and reimburse his or her expenses when he or she visits
our facilities to observe operations.


Each of our outside directors, whether newly appointed or continuing his or her
service, is eligible to receive an award of restricted stock units under our
2011 Incentive Plan each year. The value of the award approximates the value of
the annual cash retainer. The awards are made at the time of the annual meeting
of stockholders and restrictions on 100% of the restricted stock units lapse on
the award date.


In February 2015, the Compensation and Leadership Development Committee imposed
stock ownership guidelines for each of our directors whom we do not compensate
as an officer or employee. The guideline counts only common stock owned and does
not include stock options or restricted stock units. Each Director has 5 years
to comply with these guidelines. The guideline for stock ownership for each of
our Directors is computed as 3 times their annual cash retainer or $195,000.



8